Motion of National Association of Bankruptcy Trustees for leave to file a brief as amici curiae granted. Motion of Kenneth Krys, as Liquidator and Foreign Representative of Fairfield Sentry Limited for leave to file a brief as amicus curiae granted. Motion of Academics for leave to file a brief as amici curiae granted. Motion of Certain “Net Loser” Customers for leave to file a brief as amici curiae granted. Petition for writ of certiorari to the United States Court of Appeals for the Second Circuit denied.